ON MOTION
GAJARSA, Circuit Judge.

ORDER

The United States moves to summarily affirm the judgment of the Court of Feder*493al Claims that dismissed Morris May’s complaint for lack of jurisdiction. May opposes. May also submits a motion requesting various relief.*
May filed a complaint seeking reinstatement of unemployment benefits that were originally issued to a man now deceased. The Court of Federal Claims stated that May claimed to be the personal representative of that man. The Court of Federal Claims also stated that the Ohio Unemployment Compensation Review Commission had denied May’s request for the unemployment benefits. The Court of Federal Claims dismissed May’s complaint for lack of jurisdiction, stating that its jurisdiction is limited to actions against the United States arising under the Tucker Act, 28 U.S.C. § 1491. May appealed to this court.
The United States argues that the Court of Federal Claims’ judgment should be summarily affirmed. We agree. Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). In the present case, it is clear that summary disposition is warranted. May’s complaint regarding the denial of unemployment benefits is clearly outside of the jurisdiction of the Court of Federal Claims.
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
(2) Each side shall bear its own costs.

 May requests reconsideration of this court’s October 31, 2002 order that rejected a different notice of appeal for filing and stated that “[ajdditional appeals, petitions, and documents submitted by May will be reviewed and, if jurisdiction is lacking, the clerk may refuse to file the documents.” May’s motion for reconsideration is denied.
This appeal was not rejected by the clerk, because this court has jurisdiction to review final judgments of the Court of Federal Claims.